Citation Nr: 1829466	
Decision Date: 06/13/18    Archive Date: 06/27/18

DOCKET NO.  14-34 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for abdominal adhesions status post ruptured appendix and small bowel obstruction, post-operative with stomach cramps.  

2.  Entitlement to a rating in excess of 10 percent for chronic right knee strain. 

3.  Entitlement to a rating in excess of 10 percent for lateral instability of the right knee.

4.  Entitlement to a rating in excess of 10 percent for chronic left knee strain. 

5.  Entitlement to a rating in excess of 10 percent for lateral instability of the left knee.

6.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Allan T. Fenley, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to September 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

After the statement of the case was issued in September 2014, additional relevant evidence was received including a private October 2016 vocational assessment.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, amended 38 U.S.C.A. § 7105 to provide that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests agency of original jurisdiction (AOJ) consideration.  This provision only applies to evidence submitted by the Veteran.  As the substantive appeal was received in September 2014 and as the vocational assessment was submitted by the Veteran's attorney, waiver of AOJ consideration is presumed. 

The issues of entitlement to increased ratings for chronic right knee strain, lateral instability of the right knee, chronic left knee strain, and lateral instability of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's abdominal adhesions status post ruptured appendix and small bowel obstruction are manifested by impairment of health with definite weight loss and malnutrition that is not marked. 

2.  The Veteran's service-connected disabilities include the abdominal adhesions status post ruptured appendix and small bowel obstruction, post-operative with stomach cramps, now evaluated as 40 percent disabling; chronic right knee strain, evaluated as 10 percent disabling; chronic left knee strain, evaluated as 10 percent disabling; lateral instability of the right knee, evaluated as 10 percent disabling; lateral instability of the left knee, evaluated as 10 percent disabling; a scar of the right lower abdominal quadrant, evaluated as 10 percent disabling; a scar of the midline of the abdomen, evaluated as 10 percent disabling; and a left shoulder rotator cuff sprain, evaluated as 10 percent disabling; the combined rating is 
70 percent.

3.  Medical opinion states that the Veteran is precluded from obtaining or maintaining gainful employment at all exertion levels.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for abdominal adhesions status post ruptured appendix and small bowel obstruction have been met; the criteria for a rating in excess of 40 percent have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.20, 4.21, 4.114, Codes 7301, 7319, 7328 (2017). 

2.  The criteria for a total rating based on individual unemployability due to service connected disabilities have been met.  C.F.R. § 4.16 (2017). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA provided the Veteran with notification letter in an April 2012 letter prior to the initial adjudication of his claim.  Regarding the duty to assist, the Veteran's service treatment records have been obtained and associated with his claims file.  He has been afforded a VA examination of abdominal adhesions.  VA treatment records have been obtained, and the Veteran has also submitted private evidence in support of his claim.  He has declined his right to a hearing.  There is no indication that there is any outstanding relevant evidence, and the Board will proceed with consideration of the appeal. 

Increased Rating

The Veteran contends that the 30 percent evaluation currently assigned for his abdominal adhesions and small bowel obstruction does not accurately reflect the impairment that results from this disability.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10 . 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board will consider whether or not a staged rating is appropriate for the period on appeal.  Hart v. Mansfield, 
21 Vet. App. 505, 509-10 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

The record shows that entitlement to service connection for status post ruptured appendix and small bowel obstruction, post-operative with stomach cramps was established in a December 1992 rating decision.  A zero percent rating was assigned.  The rating was increased to 10 percent in an April 2007 rating decision.  A May 2010 rating decision expanded the diagnosis to include abdominal adhesions, and increased the rating to the current 30 percent.  This disability was most recently evaluated by the RO in a December 2014 rating decision, which was after the receipt of the most recent VA examination.

The Veteran's disability does not have an exact listing in the rating criteria.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

The December 1992 rating decision evaluated the Veteran's disability by analogy to the rating code for irritable colon syndrome.  However, the maximum rating allowed under this code is 30 percent, which has been in effect for the entire appeal period.  See 38 C.F.R. § 4.114, Code 7319.  

In Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011), the United States Court of Appeals for the Federal Circuit determined that the law addressing protection of service connection concerns the disability, not the specific Diagnostic Code.  In other words, the Diagnostic Code under which a service-connected disability is rated may be changed.

Consequently, the Board has reviewed the rating schedule in order to determine if there is a more suitable rating code to use in the evaluation of the Veteran's disability as it has been rated by analogy.  The Board finds that a more appropriate rating code is that for adhesions of the peritoneum.  The Board observes that the rating criteria in this code show that they are meant to be used following a ruptured appendix, such as was sustained by the Veteran.  See 38 C.F.R. § 4.114, Code 7301.  

For severe adhesions, with definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or an operation with drainage, a 50 percent rating is assigned.  38 C.F.R. § 4.114, Code 7301.  

Moderately severe adhesions with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain warrants continuation of the 30 percent rating currently assigned.  38 C.F.R. § 4.114, Code 7301.  

Another code for consideration is that for resection of the small intestine.  When there is marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss, a 60 percent rating is assigned.  For definite impairment with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss, a 40 percent rating is warranted.  A note adds that where residual adhesions constitute the predominant disability, the disability is to be rated under 38 C.F.R. § 4.114, Code 7301 for peritoneal adhesions.  38 C.F.R. § 4.114, Code 7328.  

The evidence includes VA treatment records from July 2011 at which the Veteran denied having nausea, vomiting, changes in appetite or changes in bowel habits.  
On examination the abdomen was not distended.  It was soft and non-tender with no organomegaly or abnormal masses.  10/6/2014 Capri, pp. 46-49.  

The Veteran underwent a VA examination for the residuals of intestinal surgery in May 2012.  The diagnoses were appendix removal with small bowel resection, and subsequent small bowel obstruction.  The condition began in 1977, followed by three subsequent surgeries and revisions.  His current symptoms were stable with some sensitivity around the healed surgical wounds.  These symptoms included intermittent diarrhea, but no nausea, vomiting, or weight loss.  8/7/2012 C&P Exam, p. 9.  

October 2012 VA treatment records show the Veteran denied having nausea, vomiting, changes in appetite or changes in bowel habits.  Examination showed that the abdomen was flat and not distended.  It was soft and non-tender with no organomegaly or abnormal masses.  There were no hernias, and there was a well healed midline scar.  10/6/2014 Capri, pp. 17-19.  

VA treatment records from February 2013 report the Veteran claimed occasional abdominal pain with constipation and diarrhea.  He denied fatigue, malaise, and recent weight loss or gain.  Examination showed that the abdomen was flat and not distended.  It was soft and non-tender with no organomegaly or abnormal masses.  Bowel sounds were present.  There were no hernias, and there was a well healed midline scar.  10/6/2014 Capri, pp. 7-9. 

In October 2014, the Veteran underwent a series of examinations for his disability.  An examination for intestinal conditions notes that the Veteran has peritoneal adhesions.  His history of a ruptured appendix and related surgeries was noted.  His current symptoms included cramping, diarrhea, and constipation.  These episodes of bowel disturbance were said to occur on an occasional basis, with seven or more exacerbations or attacks in the past 12 months.  He had weight loss that was attributable to his disability.  His health was fair, and while there was malnutrition it was not marked malnutrition.  11/6/2014 C&P Exam, pp. 1-4.  An examination form for intestinal surgery was completed at this time by the same examiner.  He opined that the Veteran had moderate symptoms attributable to the resection of the large intestine.  The symptoms included abdominal pain and nausea, as well as the alternating diarrhea and constipation that was already noted.  The Veteran's weight loss was noted again, although the examiner added that the Veteran did not have any interference with absorption and nutrition due to the resection of the small intestine.  11/6/2014 C&P Exam, pp. 6-9.  Finally, the examiner also completed an examination form for peritoneal adhesions.  These adhesions were in the large intestine and the small intestine.  In addition to the nausea and vomiting, the Veteran's symptoms included pain and delayed motility of barium meal on X-ray.  These symptoms reportedly ranged in severity from moderate to moderately severe.  11/6/2014 C&P Exam, pp. 10-12. 

The Board finds that the evidence supports entitlement to a 40 percent rating under the criteria for resection of the small intestine.  The October 2014 examination shows that the Veteran has impairment of health as objectively shown by his weight loss and malnutrition.  These are among the criteria for a 40 percent rating.  The examination report said that there was no interference with absorption and nutrition, which is also part of the criteria.  However, as the rating is by analogy, the Board finds that the resulting health impairment and weight loss are more important than whether or not it was caused by interference with absorption and nutrition.  Moreover, the examiner's finding that there is no interference with nutrition seems to contradict his finding of malnutrition.  The Board will resolve all doubt in favor of the Veteran and assign the 40 percent rating.  38 C.F.R. §§ 4.20, 4.114, Code 7328.  The Board notes that this is more favorable to the Veteran and that a separate rating under the digestive system is not allowed as it would violate the rule against pyramiding.  See 38 C.F.R. § 4.14, see also 38 C.F.R. § 4.114 (2017) ("Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 
7348 inclusive will not be combined with each other. A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.").

The Board has considered entitlement to a rating in excess of 40 percent, but this is not supported under this rating code.  The October 2014 VA examiner specifically states that the Veteran's malnutrition is not marked, and describes his symptoms as moderate or moderately severe.  This does not resemble the marked interference with absorption and nutrition with severe impairment of health required for a 
60 percent rating.  38 C.F.R. §§ 4.20, 4.114, Code 7328.  

The evidence also fails to support a higher rating under the code for adhesions of the peritoneum.  The October 2014 VA examinations show delayed motility of barium meal and some pain.  However, the examiner also opined that the symptoms ranged from moderate to moderately severe, which would merit no more than the current 30 percent rating.  The Veteran reports nausea and vomiting, but there is no evidence to show that his episodes are frequent and prolonged, and were characterized as occasional by the VA examiner.  There is no evidence that the Veteran has experienced colic distension, and all VA treatment records were negative for distension.  Therefore, his symptoms more nearly resemble that for moderately severe adhesions of the peritoneum, which would not support a rating in excess of the 40 percent now assigned under the code for resection of the small intestine.  As there are no other appropriate rating criteria for consideration, the Board finds that entitlement to a 40 percent rating, but no higher, is warranted.  38 C.F.R. §§ 4.20, 4.114, Codes 7301, 7328.  

TDIU

The Veteran contends that his service connected disabilities combine to prevent him from obtaining and maintaining gainful employment.  

TDIU may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id. 

In this case, the Veteran's service connected disabilities include the abdominal adhesions status post ruptured appendix and small bowel obstruction, post-operative with stomach cramps, now evaluated as 40 percent disabling; chronic right knee strain, evaluated as 10 percent disabling; chronic left knee strain, evaluated as 
10 percent disabling; lateral instability of the right knee, evaluated as 10 percent disabling; lateral instability of the left knee, evaluated as 10 percent disabling; a scar of the right lower abdominal quadrant, evaluated as 10 percent disabling; a scar of the midline of the abdomen, evaluated as 10 percent disabling, and a left shoulder rotator cuff sprain, evaluated as 10 percent disabling.  Even after consideration of the increase rating for the abdominal adhesions to 40 percent, the combined rating remains 70 percent.  These disabilities meet the criteria for consideration of TDIU on a schedular basis.  

The remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not warrant assignment of a TDIU alone as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose, 4 Vet. App. at 363.  Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363.  Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009). 

The evidence shows that the May 2012 VA examiner for the residuals of intestinal surgery states that these impacted the Veteran's ability to work.  They resulted in generalized weakness on a chronic basis.  8/7/2012 C&P Exam, pp. 11-12. 

After the May 2012 examination of the knees, the examiner opined that the knee disabilities impacted the Veteran's ability to work due to lack of mobility and strength with consistent leg pain.  8/7/2012 C&P Exam, p. 19.

The October 2014 VA examiner at the examination for intestinal conditions found that the Veteran's abdominal adhesions and small bowel obstruction was productive of mild impairment in sedentary activity of employment, and moderate to severe impairment in physical types of employment.  11/6/2014 C&P Exam, p. 4.  The same examiner also conducted the examinations for intestinal surgery and peritoneal adhesions, and his opinion as to impairment of employment was unchanged in those reports.  

The Veteran and his representative have submitted the results of a September 2016 private vocational assessment.  The examiner reviewed the Veteran's entire 
VA claims file and cited to his key physical limitations shown within.  She also conducted an interview with the Veteran and notes he can only stand for five minutes, walk for 10 minutes, or sit for 10 minutes before needing to change positions.  The Veteran usually laid in a reclined position for over half the day.  
He used a cane for ambulation with braces on both knees, and on bad days he required a walker.  On a typical day the Veteran experienced stomach pain, episodes of diarrhea and constipation, bilateral knee pain, left shoulder pain, the need to lay down due to his various pains, drowsiness and difficulty maintaining attention and concentration due to pain medications, and episodes of falling due to knee instability, all as a result of his service connected disabilities.  

The report further notes that the Veteran has a high school diploma with additional vocational training as a watercraft engineer.  This was reportedly heavy and labor-intensive work.  He had also worked as an industrial cleaner, a mosquito sprayer, a bus driver, and a tow truck driver.  Work became too much to handle in 2000.  The examiner opined that based on the Veteran's impairments in relation to the basic requirements needed to sustain unskilled entry-level work, it was more likely than not that the Veteran was completely disabled from the workforce, and had been since 2000.  The combination of his symptoms and limitations result in an inability to attend to basic work functions and being unable to maintain substantial gainful employment at all exertion levels.  10/14/2016 Medical Treatment Record - Non-Government Facility, pp. 3-10. 

In view of the September 2016 private vocational assessment, the Board finds that the Veteran is precluded from obtaining or maintaining gainful employment solely due to his service connected disabilities.  Each VA examiner has noted that the Veteran's disabilities have an impact on employability.  The September 2016 private examiner assessed the combined impact of these disabilities, and concluded that they preclude him from obtaining or maintaining gainful employment.  There is no other medical opinion to the contrary.  It follows that entitlement to TDIU is established.  38 C.F.R. § 4.16.  


ORDER

A 40 percent rating for abdominal adhesions status post ruptured appendix and small bowel obstruction, post-operative with stomach cramps, is granted.  

A total rating based on individual unemployability due to service connected disabilities is granted. 


REMAND

The Veteran contends that the May 2012 VA knee examination was inadequate.  
He states that this examination did not measure the range of motion of his knees because the examiner mistakenly believed he was in too much pain to be tested.  Furthermore, the Veteran indicates that his knee disabilities are causing him to either fall more frequently or to use a walker.  2/24/2015 Correspondence, p. 1.  

The Board observes that the most recent VA examination of the Veteran's knee disabilities is the May 2012 examination which is now six years old.  Furthermore, his contentions in regards to increasingly frequent falls can be construed to mean that his knee disabilities are increasing in severity.  Therefore, the Board agrees with the Veteran that a new VA examination of his knee disabilities should be scheduled. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records dating from October 2014 to the present and associate them with the claims folder.  

2.  After receiving all additional records, schedule the Veteran for a VA examination of his knees.  The claims file must be provided to the examiner for use in the study of this case, and the examination report should indicate it has been reviewed.  All indicated tests and studies should be conducted.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should test for pain in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should identify the degree of any additional range of motion loss due to pain on use or during flare-ups.  If the Veteran reports flare-ups but the examination is not conducted during a flare-up, appropriate information should be solicited from the Veteran in order to attempt to estimate any additional impairment during flare-ups.  

3.  Afterwards, review the record.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney with a supplemental statement of the case and give them the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


